Title: From John Adams to the President of Congress, No. 25, 1 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Amsterdam, 1 Dec. 1780. Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 321–324). LbC almost entirely in JQA’s hand (Adams Papers). printed:Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:176–177.
     This letter, received by Congress on 19 Nov. 1781, contained the order of battle of the combined French and Spanish fleets at Cádiz. The information, probably taken from the Gazette de Leyde of 1 Dec., was copied into the Letterbook by JQA immediately below JA’s brief opening paragraph. It is the first known instance where JQA, acting as his father’s secretary, copies a letter to Congress.
    